PER CURIAM.
Appellant entered a written plea of no contest to attempted second degree murder with a firearm and to shooting into a vehicle. He reserved his right to appeal the denial of his motion to discharge based on speedy trial. We affirm appellant’s convictions and the sentences imposed. However, we remand this cause to the trial court for correction of the sentencing guidelines scoresheet which incorrectly identified the additional offense of shooting into a dwelling/vehicle as a violation of section 790.16(1), Florida Statutes (1996). The proper statutory provision for that offense is section 790.19. Since the trial court’s sentence constituted a downward departure from the guidelines, the correction of the guidelines scoresheet will not affect his sentence.
AFFIRMED.
DELL, FARMER and KLEIN, JJ., concur.